DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weeks.
	There is disclosed in Weeks a cover member attached to an underside of a lid member 2 for an appliance capable of conductive cooking and air frying, the cover member comprising: a fist cover portion 17 bolted to the underside of the lid member, the first cover portion including one or more apertures 34 that extend from a center area of the first cover portion to an outer circumference of the first cover portion; a second cover portion 36 rotatably coupled to the first cover portion, the second cover portion including one or more apertures 37 that extend from a center area of the second cover portion to an outer circumference of the second cover portion; an activation tab member extending from the second cover portion to aid in rotating the second cover portion; wherein when the second cover portion is rotated to a first position, the one or more apertures of the first cover portion and the one or more apertures of the second cover portion are at least partially aligned with one another; and wherein when the second cover portion is rotated to a second position, the one or more apertures of the first cover portion are covered by a surface of the second cover portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeks.
	It should be noted that applicants use of the term “approximately” is not structurally definitive and such term fails to disclose what percentage above or below 50 percent is approximate to 50 percent.	
Weeks discloses a second cover portion 36 where the apertures 37 make up what appears to be more than 50 percent of a surface area of the second cover portion. The fist cover portion 17 has apertures 34 that make up what appears to be less than 50 percent of a surface area of the first cover portion. Viewing the first cover portion it is clear that the surface are percentage formed by the apertures it less than 50 percent because the overall surface area of the first cover portion is larger than that of the second cover portion. But an effective surface area of the first cover portion, the area made up that in direct contact with the second cover portion, is made up of at least 50 percent of apertures of the first cover portion. It is this effective surface area that provides fluid communication between the appliance cover and receptacle members.
Thus, it would have been obvious to one skilled in the art to consider the effective surface area of the first cover portion as the recited surface area of the claim since the two are art recognized equivalents, and use of either to pass and block air from the appliance fan would be within the level of ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Huang et al. and Erickson et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761